Mt. Hawley Ins. Co. v American States Ins. Co. (2019 NY Slip Op 00396)





Mt. Hawley Ins. Co. v American States Ins. Co.


2019 NY Slip Op 00396


Decided on January 22, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 22, 2019

Sweeny, J.P., Richter, Tom, Kern, Singh JJ.


8174 156663/14

[*1]Mt. Hawley Insurance Company, et al., Plaintiffs-Respondents,
vAmerican States Insurance Company, Defendant-Appellant, J & R Glassworks, Inc., Defendant.


Jaffe & Asher LLP, White Plains (Marshall T. Potashner of counsel), for appellant.
Cascone & Kluepfel, LLP, Garden City (James K. O'Sullivan of counsel), for respondents.

Order, Supreme Court, New York County (Lynn R. Kotler, J.), entered December 20, 2017, which, to the extent appealed from as limited by the briefs, granted plaintiffs' motion for summary judgment declaring that defendant American States Insurance Company (American) is required to defend and indemnify plaintiffs 537 West 27th Street Owners LLC (West 27th) and Chatsworth Builders, LLC (Chatsworth) in an underlying action, and denied defendant American's cross motion for summary judgment, unanimously modified, on the law, to deny plaintiffs' motion to the extent it seeks a declaration that American has a duty to indemnify West 27th and Chatsworth, and otherwise affirmed, without costs.
In an underlying personal injury action, the injured plaintiff asserted negligence and Labor Law claims from injuries he sustained while he was working at a construction site owned by West 27th and for which Chatsworth was the general contractor. Chatsworth and West 27th commenced a third-party action against the subcontractor, J & R Glassworks, Inc. a/k/a Walsh Glass & Metal Inc. (J & R), alleging negligence and seeking indemnification and contribution.
West 27th and Chatsworth tendered coverage to defendant American pursuant to a policy issued to J & R as named insured, claiming they were additional insureds under the policy. Because there was a reasonable possibility of coverage, and the underlying personal injury action was filed while the American policy was in effect, American has a duty to defend West 27th and Chatsworth as additional insureds, and is legally obligated at this time to pay West 27th and Chatsworth's defense costs in the underlying action (see Indian Harbor Ins. Co. v Alma Towers, LLC, 165 AD3d 549 [1st Dept 2018]).
While the duty to defend is clear, issues of fact as to liability in the underlying personal injury action render premature the conclusion that American has a duty to indemnify West 27th [*2]and Chatsworth (Chunn v New York City Hous. Auth., 55 AD3d 437 [1st Dept 2008]; see North Riv. Ins. Co. v ECA Warehouse Corp., 172 AD2d 225 [1st Dept 1991]).
We have considered defendant's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 22, 2019
CLERK